Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 23 May 2022.
Claims 1-19 are allowed.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 May 2022 has been entered.

	
Terminal Disclaimer
The terminal disclaimer filed on 17 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,621,550 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 23 May 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: receiving a request to execute a virtual diagnostic test, the request including at least one sequence data object, one or more test parameters, and one or more digital signatures;  authenticating the sequence data object(s) using the digital signature(s); selecting one or more virtual diagnostic tests based on the test parameter(s); executing the test on the sequence data object(s) to generate one or more outputs; packaging the output(s) into a response; and sending the response to the requestor.
The claimed invention is also subject matter eligible pursuant to the Patent Trial and Appeals Board decision dated 26 September 2019 for parent application 13/654,349 (now U.S. Patent No. 10,621,550.
The most remarkable prior art of record is as follows:
Judson et al.: U.S. Pre-Grant Patent Publication No. 2005/0026117;
Keihtreiber et al.: U.S. Pre-Grant Patent Publication No. 2005/0066169;
Valenti et al.: U.S. Pre-Grant Patent Publication No. 2010/0273147;
Tembe: U.S. Pre-Grant Patent Publication No. 2011/0288785;
Califano: U.S. Pre-Grant Patent Publication No. 2003/0055824;
Microsoft Office Word 2007 for Dummies;
Fedorenko et al.: U.S. Pre-Grant Patent Publication No. 2006/0248466;
Fujimoto et al.: U.S. Pre-Grant Patent Publication No. 2005/0188207;
Van Laar: U.S. Pre-Grant Patent Publication No. 2013/0023434;
Blum: U.S. Pre-Grant Patent Publication No. 2011/0082704.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record though not relied upon in the present basis office action are noted in the attached PTO 892 and notably include:
Hawkins et al. (U.S. Pre-Grant Patent Publication No. 2014/0032125) which discloses uploading a patient’s sequenced DNA and selecting a particular diagnostic algorithm to analyze the DNA. The Examiner notes that the disclosure of Hawkins is not afforded its provisional filing date because the provisional application (No. 61/442,191 dated 12 February 2011) fails to disclose the invention described in the ‘125 PgPub, thus Applicant’s filing date predates the Hawkins filing date and Hawkins is not prior art.
Coleman et al. (U.S. Pre-Grant Patent Publication No. 2009/0094059) which discloses a system containing predictive algorithms for identifying Adverse Drug Interactions by interpreting genetic data.
McGlennen et al. (U.S. Pre-Grant Patent Publication No. 2004/0014097) which discloses a genetic test kit for extracting genetic data from a patient sample and performing specified genetic tests on the genetic data, the output which is used by a genetic expert to interpret the genetic data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626